Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The following is a response to the Applicant’s Remark and Amendment, filed on 1/10/2022:

Drawings:  The previous Drawing Objection is hereby withdrawn due to the amendment of the currently pending claims.

Specification:  The previous Specification Objection is hereby withdrawn due to the Applicant’s persuasive remark.

35 U.S.C § 112(b) Rejection: the previous rejection is hereby withdrawn due to the amendment of the currently pending claims.

35 U.S.C § 103 Rejection:  Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejections that are necessitated by the 1/10/22 amendment, particularly the newly added limitations of “at least a portion of the connection part of the battery terminal being located within an internal volume formed by a material of the waterproof cap”.




    PNG
    media_image1.png
    568
    974
    media_image1.png
    Greyscale

	In response to this argument:
(A)  About the assertion stating that “The person of ordinary skill would have thus found the projection 683 of Garin's battery part 600 to be of little relevance to the recited "insulating member" and its "annular protruding part"”, this is a false assertion.  On the contrary, one skilled in the art would found the Garin is closely relevant to the claimed “insulating member and its “annular protruding part” because the rejection was based on Hayashi in view of Garin.  Particularly, the Garin’s battery part [600] is equivalent to the Hayashi’s battery insulating member [9] because both of these part/member respectively having through holes for accommodating, there-within, the respective battery terminals (Garin’s conductor/terminal [772], Hayashi’s terminal [54/55]).  Hence, the combined teachings of Hayashi in view of Garin, particularly, the Garin’s battery part 600 is configured with the annular protruding part [683], would be found closely relevant to the claimed “insulating member and its “annular protruding part”.
That person of ordinary skill would also not have considered Garin's projection 683 as protruding "inward from the inner peripheral surface and toward a central axis of the through hole," as required by amended claim 1. If anything, and as best shown in Garin's Fig. 7, that skilled person would have considered the projection 683 to protrude outward, away from the central axis of the battery part 600”, this is correct.  The Garin’s protruding part [683] differs from the currently added limitations of “protruding part protruding… toward a central axis of the through hole”.  
However, let’s consider the following in the present application’s specification (“spec”):
In the Abstract: 
    PNG
    media_image2.png
    150
    876
    media_image2.png
    Greyscale

In [0004] and [0021] of the spec
    PNG
    media_image3.png
    121
    865
    media_image3.png
    Greyscale

In [0055] of the spec
    PNG
    media_image4.png
    65
    882
    media_image4.png
    Greyscale

One would clearly see that the written description does not even once disclosing that the protruding part to protrude “toward the a central axis of the through hole”, as newly added limitations in the currently amended claim 1.  
the detailed description does not provide any motivation reason for the claimed protruding part to protrude toward the a central axis of the through hole, one would appropriately assume that the protruding part’s protruding direction, e.g. toward the a central axis of the through hole or outward/away from a central axis of the through hole, would be a matter of obvious engineering design choices because the Garin’s protruding part and the claimed protruding part both are configured to be deformed for respectively serving the same purpose of sealing.  Thus, as long as the protruding part serving the same purpose, one skilled in the art would realize that re-arranging the Garin’s protruding part so that it would protrude as in the claimed direction would require only ordinary knowledge and skills because it has been held that re-arranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
An interesting fact, one would notice that, while the motivation/advantage of the protruding part’s protruding direction toward the through hole’s central axis is not clearly provided, the structural features of the protruding part 66 or protruding part 166 being described in great details (see [0056], [0073] and Figs. 5 and 8).  And, the spec clearly discloses that such structural features of the protruding part 66/166 enable the protruding part to be easily deformable and to provide effective sealing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a material of the waterproof cap” are considered indefinite because it is unclear what is so-called “a material”.  The term “waterproof cap” is understood as cap that is waterproof, but how the cap is waterproof is not clearly recited.  The cap might have structural feature(s) that serve(s) the waterproof purpose and/or the cap might be made of a particular material that has waterproof properties/characteristics; hence, the merely recited “a material” in the phrase “a material of waterproof cap” does not provide any metes and bounds to determine what kind of so-called “a material”. 
In other words, with the recitation, one skilled in the art would not ably to figure out what kind of material and its properties/characteristics, e.g., is the recited “a material” a metallic material or a nonmetallic material? and/or does the recited “a material” has electrical insulating property or not and/or does the recited “a material” has waterproof property or not?  These questions cannot be answered because the limitation is merely “a material”; therefore, with the recitation of “a material of waterproof cap”, one skilled in the art would not ably to determine whether there is a patentable infringement or not.  According to MPEP section 2171, two Separate Requirements for Claims Under 35 U.S.C. 112, Second Paragraph: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. (Emphasis added).
Claims 2-11 are included herein due to their dependencies from the rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 6150741, herein ‘Hayashi’) in view of Ichikawa et al (JP 11167911 A, herein ‘Ichikawa’) and Garin et al (US 20100291435, herein ‘Garin’).



    PNG
    media_image5.png
    851
    958
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    491
    546
    media_image6.png
    Greyscale


RE claims 1 and 7, Hayashi substantially discloses the claimed rotating electric machine, particularly an insulating member [9] (which is made of resin) having a through hole in which the battery terminal [54/55] is inserted (see figs.1-2 included above), wherein the insulating member includes a rear cover [7] which covers the rectifier and has a through hole into which the battery terminal is inserted, and a protection member [9] assembled to the through hole of the rear cover and provided with the through hole, (as shown in fig. 2 included above)  the protection member includes a cylindrical part of which outer periphery has a stepped shape [stepped-shape portion 93 or 94] and a part thereof with a reduced outer diameter serves as a held part which is held in the through hole, except for the following: 
(A)  a waterproof cap attached to the insulating member so as to cover a connection part of the battery terminal with the battery cable in a waterproof state, wherein at least a portion of the connection part of the battery terminal being located within an internal volume formed by a material of the waterproof cap;
(B) the insulating member includes an annular protruding part protruding inward from the inner peripheral surface and toward a central axis of the through hole, and the protruding part is in contact with an outer peripheral surface of the battery terminal in such a state that the protruding part is elastically deformed, as in claim 1, and the protruding part is provided at a position in an axial direction of the through hole where the held part is held by an inner peripheral surface of the through hole, as in claim 7.
RE the limitations listed in item (A), Ichikawa teaches a battery connecting terminal assembly comprising a waterproof cap [30] (i.e. the cap is made of synthetic resin, which has a waterproof property; thus, it is a waterproof cap) attached to the insulating member [20/21] (i.e. the member [20/21] is made of molded rubber) so as to cover a connection part of the battery 

    PNG
    media_image7.png
    337
    471
    media_image7.png
    Greyscale


Hence, by applying the Ichikawa important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by providing a waterproof cap attached to the insulating member so as to cover a connection part of the battery terminal with the battery cable in a waterproof state, wherein at least a portion of the connection part of the battery terminal being located within an internal volume formed by a material of the waterproof cap.  Doing so would provide a battery cable connection with means to prevent potential water damage and enhance electrical and/or mechanical protection.
RE the limitations listed in item (B), Garin teaches a battery terminal (figs. 1-8D) comprising member [600] having a through hole in which the battery terminal [722] is inserted, 

    PNG
    media_image8.png
    758
    1225
    media_image8.png
    Greyscale


wherein the member [600] includes an annular protruding part [683] (see figs. 6D and 7) protruding inward from an inner peripheral surface of the through hole, and the protruding part is in contact with an outer peripheral surface of the battery terminal in such a state that the protruding part is elastically deformed (see fig. 7), and the protruding part is provided at a position in an axial direction of the through hole where the held part is held by an inner peripheral surface of the through hole, except for the newly added limitations of the protruding part protruding toward a central axis of the through hole, instead of protruding outward away from the central axis of the through hole, as in the Garin ref. 
Nonetheless, because the detailed description does not provide any motivation reason for the claimed protruding part to protrude toward the a central axis of the through hole, one would appropriately assume that the protruding part’s protruding direction, e.g. toward the a central axis of the through hole or outward/away from a central axis of the through hole, would be a matter of obvious engineering design choices.  Because the Garin’s protruding part and the claimed protruding part both are configured to be deformed for respectively serving the same purpose of Garin’s protruding part so that it would protrude as in the claimed direction would require only ordinary knowledge and skills because it has been held that re-arranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
RE claim 2, Garin teaches the battery terminal assembly, wherein the protruding part is provided at a distance from an end of the through hole on a connection part side in an axial direction. 
 RE claim 3, Garin teaches the battery terminal assembly, wherein the protruding part is deformed along the outer peripheral surface of the battery terminal, and a tip of the protruding part is pointed toward a base side of the battery terminal.
RE claims 4-5, Garin teaches the battery terminal assembly, wherein the protruding part [683] is provided with an easily deformable part [627] which can be easily elastically deformed, wherein the easily deformable part is formed on a base side of the protruding part.
RE claim 6, Garin teaches the battery terminal assembly, wherein the protruding part is provided at an end of the through hole on a connection part side in an axial direction, and a section of the battery terminal that comes into contact with the protruding part has a reduced diameter so that the outer peripheral surface of the battery terminal includes a pressure contact face against which a protruding end face of the protruding part is pressed, and a positioning face which comes into contact with a face intersecting with the protruding end face of the protruding part.
Therefore, by applying the Garin teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art Garin’s protruding part serving the same purpose of providing sealing effect, one skilled in the art would realize that re-arranging the Garin’s protruding part so that it would protrude toward the through hole’s central axis would require only ordinary knowledge and skills because it has been held that re-arranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
RE claims 8-9, by applying the Garin teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by configuring a plurality of protruding parts are provided along an axial direction of the through hole, wherein center positions of inner peripheral edges of the protruding parts are different from each other.  Providing plural protruding parts would involves routine skill in the art because it has been held that mere duplication of the essential working parts (in this instant case the protruding part, as taught by Garin) of a device involves only routine skill in the art (see St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8); as for arranging center positions of inner peripheral edges of the protruding parts are different from each other would be an obvious engineering design matter by re-arranging the protruding parts.  

RE claim 11, by applying the Garin teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by re-arranging the battery terminal extends in a direction intersecting with a direction of gravity, and configuring a lower position of the protruding part in the direction of gravity is closer to a base side than an upper position of the protruding part.  Doing so would be an obvious matter of engineering design choice of changing shape of the protruding part to enhance sealing effect of the protruding part for the terminal from any water/liquid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834